DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 1:
reference character “140” has been used to designate both GEOGRAPHIC DATABASE and OPERATOR PAIRING MODULE. 
reference character “150” has been used to designate both NETWORK and COMMUNICATION MODULE.
reference character “160” has been used to designate both TRANSIT VEHICLE DATABASE and STORAGE DEVICE.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0062], lines 4-5, “route generator module 140” should read as “route generator module 130”
In paragraph [0062], line 18, “module 120” should read as “module 120.”

Appropriate correction is required.


Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
In claim 1, line 15, “to the at the at least one database” should be corrected to “to at least one database”
In claim 3, line 3 “of (iv) the vehicle availability” should be corrected to “or (iv) the vehicle availability”

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to method claims. Therefore, on its face, claims 1-20 are directed to a statutory category of 

Claim 1, under Step 2A, Prong One, recites, in part, “… determining a tentative route … determining a finalized route … publishing the finalized route …”, are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 1 articulates the steps of receiving (observing) passenger pick up and drop off locations and event information, followed by analyzing (evaluating) the received information (data) to determine (judge) a tentative route to the event, and upon receiving further information (data) of a change in status of the tentative route and/or a geographical condition associated with the region (operating area), a further analysis (evaluation) is made to determine (judge) and disseminate (publish) the analyzed results as a finalized route, are mental processes. Claim 1 is reciting a judicial exception of an abstract idea.

Claim 1, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 1 recite the additional element of a computing device. This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one 

Claim 1, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Similarly, dependent claims 2-8 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-8 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 1. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claim 9, under Step 2A, Prong One, recites, in part, “… determining event information … receiving shared data … establishing at least a first tentative route having a first weighted value and a second tentative route having a second weighted value …  establishing the first tentative route as a finalized route … publishing the finalized route …”, are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 9 articulates the steps of determining (observing) event information, receiving (observing) shared data, followed by analyzing (evaluating) the shared data to establish a first and a second tentative routes with respective weighted values, comparing (evaluating) the weighted values to determine (judge) and disseminate (publish) the analyzed results as a finalized route, are mental processes. Claim 9 is reciting a judicial exception of an abstract idea.

Claim 9, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 9 recite the additional element of a computing device. This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of a computing device is not integrated into the claim as a whole, claim 9 is directed to an abstract idea.

Claim 9, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, claim 9 is not patent eligible.

Similarly, dependent claims 10-14 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 10-14 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 9. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claim 15, under Step 2A, Prong One, recites, in part, “… determining a tentative route … determining a finalized route … publishing the finalized route …”, are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 15 articulates the steps of determining (analyzing) a tentative route with (observed) event information of 

Claim 15, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application because there are no additional elements recited in the claim language to be integrated into the claim as a whole, therefore claim 15 would still be directed to an abstract idea. 

Claim 15, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two, claim 15 does not recite any additional elements, therefore, claim 15 is not patent eligible.

Similarly, dependent claims 16-20 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 16-20 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 15. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US-20170227367-A1) in view of Barker (US-20170059337-A1).

Regarding claim 1, Thangaraj teaches a method for transporting passengers in a region to a destination, the method comprising, at a computing device that is in communication with at least one client device and at least one database: determining one or more (tentative) routes for transporting the passengers from a first location to a second location (destination) in a region, wherein determining a (tentative) route includes: receiving, from at least one client device, a request from a passenger to travel to a destination, wherein the request includes (i) a pick up location, and (ii) a drop off location for the passenger (see Thangaraj, Abstract, figure 1, paragraphs 4, 23, 32, and 50, regarding transportation management server 104 (computer device), user-computing device 102 (client device), and (at least one) database server 106, whereby “a “first request” may correspond to a request by a user (passenger) associated with a user-computing device for receiving one or more (tentative) transportation service recommendations (routes). In an embodiment, the first request comprises a first (pick-up) location, a second (drop-off) location, and a preferred time of travel”), and determining a finalized route for transporting the passengers to the destination by adjusting the tentative route, wherein adjusting the tentative route includes at least one of (i) determining a change in status of the tentative route or (ii) determining a geographical condition associated with the region (see Thangaraj, figures 1 and 4, paragraphs 4, 23, 42-43, 50, and 73, regarding “route identification unit 408 may retrieve map data, the historical data from the database server 106 and real time data of traffic conditions from the one or more sensors. In an embodiment, the route identification unit 408 may identify the one or more routes based on the one or more route preferences, the map data and the real time data”, an example of adjusting a pre-initiated (tentative) route, by a change in status of the tentative route based on real time traffic data or a geographical condition (map data) associated with the region, resulting in a finalized (adjusted) route); and publishing the finalized route to the at the at least one database  (see Thangaraj, figures 1 and 4, paragraphs 4, 23, 42-43, 50, 73, and 138-139, regarding “route identification unit 408 may further be configured to add the new-pooled transportation service to the list of transportation services to determine a final list of transportation services ”, whereby “At step 722, the final (-zed) list of transportation services (routes) is stored (published) in the database server 106”).
	Barker teaches techniques (methods) and/or systems for “routing a user between events using an itinerary. An event source (e.g., electronic calendar) may be assessed to identify event information (e.g., event locations) for events (e.g., meetings). The event information may be evaluated to determine a schedule of events. Routes between events within the schedule may be identified to determine route information (e.g., predicted travel times) for the routes. The event information and the route information may be evaluated to generate an itinerary of events. In an example, a constraint may be identified (e.g., a traffic accident along a route). The constraint may be evaluated to determine an impact (e.g., a user arriving to the meeting event late) of the constraint on the itinerary. Responsive to the impact exceeding an adjustment threshold, the itinerary may be adjusted (e.g., modifying a route between one or more events to avoid the accident)”, an example of determining a (tentative) route for transporting passengers to an event, wherein determining the (tentative) route includes: determining event (see Barker, Abstract, figure 1, paragraphs 20-21, regarding method 100 of generating an itinerary for a user from an event source, for example, a digital calendar).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Thangaraj and Barker because Thangaraj teaches the advantages of a method for transporting passengers in a region to a destination and Barker teaches the advantages of routing a user between events using an itinerary, and therefore, as combined, Thangaraj and Barker improves upon a method for transporting passengers in a region to an event by integrating the event information for the event into a method of transporting passengers such that an operational efficiency is realized by optimizing resource allocation of transport vehicles with desired routing of passengers to the event, and furthermore, minimizes the collective travel time of the event attendees while reducing vehicle energy consumption and/or mitigating our carbon footprint.

Regarding claim 2, combined Thangaraj and Barker teaches the method of claim 1, including wherein determining the tentative route further includes: determining vehicle availability for at least one transit vehicle that operates along an established route in the region, wherein the vehicle availability includes at least one of (i) a schedule for the established route or (ii) one or more stops that comprise the established route (see Thangaraj, figure 1, paragraphs 4, 23, 37, 50, and 101, regarding “a ‘public transportation service’ may correspond to a transport (vehicle) service, which is available for use by the general public. In an embodiment, the public transportation service may ply on a predefined (established) route according to a predefined schedule”, whereby, “the route identification unit 408 may retrieve the public transportation service data and the pooled transportation service data from the database server 106. The public transportation service data may comprise a schedule of public transportation service plying between a pair of the adjacent intermediate nodes of the plurality of intermediate nodes (one or more stops) in the one or more (established) routes and a vehicle ID of the public transportation service”).

Regarding claim 3, combined Thangaraj and Barker teaches the method of claim 2, including wherein determining the tentative route further includes: assigning a respective weighted value for at least one of (i) the pick up location, (ii) the drop off location, (iii) the event information, of (iv) the vehicle availability (see Thangaraj, figure 4, paragraphs 4, 23, 39, 73, and 117, regarding “the route identification unit 408 may assign weights “w” (weighted values) to the one or more (respective) route parameters and the one or more transportation service parameters”, whereby “one or more route parameters comprise at least a number of intermediate hops (a plurality of pick up and drop off locations) in the one or more routes, a distance of walking leg in the one or more routes, and a detour distance from the shortest path between the first location and the second location in the one or more routes”).

Regarding claim 4, combined Thangaraj and Barker teaches the method of claim 1, including wherein, subsequent to determining the finalized route, the method further comprises: receiving at least one adjustment factor; forming an adjusted route by adjusting the finalized route according to the at least one adjustment factor (see Barker, Abstract, figure 4B, paragraphs 20-21, and 52-53, regarding “itinerary adjustment 442, indicative of utilizing the second route 434 to travel from the current location 422 of the user to the second event location 420, may be made to the itinerary 406 (tentative route) to generate an adjusted itinerary 450 (finalized route) comprising the second route 434”, as in “example 431, wherein the itinerary generation component 404 may be configured to adjust the itinerary 406 based upon an arrival impact of the distance constraint 430 (an adjustment factor)”).

Regarding claim 5, combined Thangaraj and Barker teaches the method of claim 4, including further comprising: replacing the finalized route published at the at least one database with the adjusted route (see Thangaraj, figures 1 and 4, paragraphs 4, 23, 42-43, 50, 73, and 138-139, regarding “route identification unit 408 may further be configured to add the new-pooled transportation service to the list of transportation services to determine a final list of transportation services ”, whereby “At step 722, the final (-zed) list of transportation services (routes) is stored (published) in the database server 106”, and see Barker, paragraph 35, regarding “the itinerary (finalized route) may be adjusted (replaced) by modifying the route between events, modifying the order of events impacted (e.g., changing the order of events in the schedule of events), adding events to the itinerary (e.g., responsive to an event being canceled, a new event may be added to the itinerary), and/or removing events from the itinerary”, or alternatively or in combination, for example, “the itinerary (finalized route) may be adjusted (replaced) based upon constraints on the itinerary (e.g., an accident along a route, an event being canceled, a meeting running longer than planned, etc.)”).

Regarding claim 9, Thangaraj teaches a method for transporting passengers in a region to a destination, the method comprising, at a computing device in communication with a database (see Thangaraj, Abstract, figure 1, paragraphs 4, 23, 32, and 50, regarding transportation management server 104 (computer device), user-computing device 102 (client device), and (at least one) database server 106, an example of a computing device in communication with a database): and publishing the finalized route to the database (see Thangaraj, figures 1 and 4, paragraphs 4, 23, 42-43, 50, 73, and 138-139, regarding “route identification unit 408 may further be configured to add the new-pooled transportation service to the list of transportation services to determine a final list of transportation services ”, whereby “At step 722, the final (-zed) list of transportation services (routes) is stored (published) in the database server 106”).
Barker teaches techniques (methods) and/or systems for routing a user between events using an itinerary, including determining event information for the event (see Barker, Abstract, figure 1, paragraphs 20-21, regarding method 100 of generating an itinerary (determining event information) for a user from an event source, for example, a digital calendar); receiving shared data associated with the region (see Barker, Abstract, regarding “the event information and the route information (shared data combined) may be evaluated to generate an itinerary of events (in the region)”) ; based on the shared data, establishing at least a first tentative route having a first weighted value and a second tentative route having a second weighted value; determining whether the first weighted value is at least one of (i) greater than the second weighted value, or (ii) satisfies a condition threshold value; in response to determining that the first weighted value is at least one of (i) greater than the second weighted value, or (ii) satisfies the condition threshold value: establishing the first tentative route as a finalized route (see Barker, Abstract, paragraphs 20-21, and 33, regarding “a plurality of potential itinerary permutations may be evaluated to determine itinerary weights associated with the plurality of potential itinerary permutations. The itinerary weights may be determined based upon a likelihood of the user arriving at all events on time, the number of events included in the itinerary, the number of routes that travel along preferred routes, the event priorities, route preferences (e.g., a preferred route and/or a preferred type of route, such as a route traveling along a body of water or on a freeway, etc.) Responsive to a first itinerary weight for a first (tentative route) potential itinerary permutation being greater than a second itinerary weight for a second (tentative route) potential itinerary permutation, the first (tentative route) potential itinerary permutation may be presented to the user as the (finalized route) itinerary”); 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Thangaraj and Barker because Thangaraj teaches the 

Regarding claim 10, combined Thangaraj and Barker teaches the method of claim 9, including wherein the event information for the event includes at least one of (i) a time associated with the event or (ii) a location associated with the event (see Barker, Abstract, figure 1, paragraphs 20-21, regarding method 100 of generating an itinerary for a user from an event source, for example, a digital calendar, where “an event source (e.g., electronic calendar) may be assessed to identify event information (e.g., event locations) for events (e.g., meetings)”).

Regarding claim 11, combined Thangaraj and Barker teaches the method of claim 10, including wherein the shared data includes a geographical condition associated with the region (see Barker, paragraph 6, regarding “locational information (e.g., global positioning system (GPS) data, accelerometer data, gyroscope data, and/or other various locational data associated with a smart phone, a mobile device, a wearable device, a smart watch, smart glasses, a vehicle navigation unit, etc.) may be monitored to determine a current location of the user. The current location of the user may be compared to a predicted user location from the itinerary to determine a deviation distance (e.g., a distance that the user is either ahead and/or behind where the itinerary predicts the user should be at a given time). Responsive to the deviation distance exceeding a threshold deviation distance, identifying the deviation distance as being indicative of the constraint on the itinerary”, whereby location information from shared data may include a deviation distance, an example of a geographic condition associated with the (itinerary) region).

Regarding claim 12, combined Thangaraj and Barker teaches the method of claim 11, including wherein the shared data includes vehicle availability for at least one transit vehicle that operates along an established route throughout the region, wherein the vehicle availability includes at least one of (i) a schedule for the established route or (ii) one or more stops that comprise the established route (see Thangaraj, figure 1, paragraphs 4, 23, 37, 50, and 101, regarding “a ‘public transportation service’ may correspond to a transport (vehicle) service, which is available for use by the general public. In an embodiment, the public transportation service may ply on a predefined (established) route according to a predefined schedule”, whereby, “the route identification unit 408 may retrieve the public transportation service data and the pooled transportation service data from the database server 106. The public transportation service data may comprise a schedule of public transportation service plying between a pair of the adjacent intermediate nodes of the plurality of intermediate nodes (one or more stops) in the one or more (established) routes and a vehicle ID of the public transportation service”).

Regarding claim 15, Thangaraj teaches a method for establishing a finalized route for transporting passengers throughout a region to a destination (see Thangaraj, Abstract, figure 1, paragraphs 4, 23, and 50, regarding transportation management server 104) the method comprising: determining a tentative route for transporting the passengers to the destination, wherein determining the tentative route includes: determining the finalized route for transporting the passengers to the destination by adjusting the tentative route, wherein adjusting the tentative route includes at least one of (i) determining a change in status of the tentative route or (ii) determining a geographical condition associated with the region (see Thangaraj, figures 1 and 4, paragraphs 4, 23, 42-43, 50, and 73, regarding “route identification unit 408 may retrieve map data, the historical data from the database server 106 and real time data of traffic conditions from the one or more sensors. In an embodiment, the route identification unit 408 may identify the one or more routes based on the one or more route preferences, the map data and the real time data”, an example of adjusting a pre-initiated (tentative) route, by a change in status of the tentative route based on real time traffic data or a geographical condition (map data) associated with the region, resulting in a finalized (adjusted) route); and publishing the finalized route (see Thangaraj, figures 1 and 4, paragraphs 4, 23, 42-43, 50, 73, and 138-139, regarding “route identification unit 408 may further be configured to add the new-pooled transportation service to the list of transportation services to determine a final list of transportation services ”, whereby “At step 722, the final (-zed) list of transportation services (routes) is stored (published) in the database server 106”).
Barker teaches techniques (methods) and/or systems for “routing a user between events using an itinerary. An event source (e.g., electronic calendar) may be assessed to identify event information (e.g., event locations) for events (e.g., meetings). The event information may be evaluated to determine a schedule of events. Routes between events within the schedule may be identified to determine route information (e.g., predicted travel times) for the routes. The event information and the route information may be evaluated to generate an itinerary of events. In an example, a constraint may be identified (e.g., a traffic accident along a route). The constraint may be evaluated to determine an impact (e.g., a user arriving to the meeting event late) of the constraint on the itinerary. Responsive to the impact exceeding an adjustment threshold, the itinerary may be adjusted (e.g., modifying a route between one or more events to avoid the accident)”, an example of determining event information for the event that is scheduled to occur in the region, wherein the event information includes at least one of (i) a time associated with the event or (ii) a location associated with the event (see Barker, Abstract, figure 1, paragraphs 20-21, regarding method 100 of generating an itinerary for a user from an event source, for example, a digital calendar).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Thangaraj and Barker because Thangaraj teaches the 

Regarding claim 16, combined Thangaraj and Barker teaches the method of claim 15, including wherein determining the tentative route further includes: receiving from at least one client device, a request from a passenger to travel to the event, wherein the request includes at least one of (i) a pick up location or (ii) a drop off location for the passenger; and adjusting the tentative route based on the pick up location and the drop off location (see Thangaraj, Abstract, figure 1, paragraphs 4, 23, 32, and 50, regarding transportation management server 104 (computer device), user-computing device 102 (client device), and (at least one) database server 106, whereby “a “first request” may correspond to a request by a user (passenger) associated with a user-computing device for receiving one or more (tentative) transportation service recommendations (routes). In an embodiment, the first request comprises a first (pick-up) location, a second (drop-off) location, and a preferred time of travel”).

Regarding claim 17, combined Thangaraj and Barker teaches the method of claim 16, including wherein determining the tentative route further includes: assigning a respective weighted value for at least one of (i) the pick up location, (ii) the drop off location or (iii) the event information (see Thangaraj, figure 4, paragraphs 4, 23, 39, 73, and 117, regarding “the route identification unit 408 may assign weights “w” (weighted values) to the one or more (respective) route parameters and the one or more transportation service parameters”, whereby “one or more route parameters comprise at least a number of intermediate hops (a plurality of pick up and drop off locations) in the one or more routes, a distance of walking leg in the one or more routes, and a detour distance from the shortest path between the first location and the second location in the one or more routes”).

Regarding claim 19, combined Thangaraj and Barker teaches the method of claim 15, including further comprising: receiving at least one adjustment factor; forming an adjusted route by adjusting the finalized route according to the at least one adjustment factor (see Barker, Abstract, figure 4B, paragraphs 20-21, and 52-53, regarding “itinerary adjustment 442, indicative of utilizing the second route 434 to travel from the current location 422 of the user to the second event location 420, may be made to the itinerary 406 (tentative route) to generate an adjusted itinerary 450 (finalized route) comprising the second route 434”, as in “example 431, wherein the itinerary generation component 404 may be configured to adjust the itinerary 406 based upon an arrival impact of the distance constraint 430 (an adjustment factor)”) .

Claims 6-8, 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thangaraj (US-20170227367-A1) in view of Barker (US-20170059337-A1) and further in view of Hamilton (US-20110166958-A1).

Regarding claim 6, combined Thangaraj and Barker teaches the method of claim 1, except further comprising: soliciting a request from one or more operators to be paired with the finalized route; receiving, from a selected operator of the one or more operators, a bid for the finalized route; and in response to determining that the selected operator satisfies a condition threshold for operating the finalized route: pairing the finalized route with the selected operator.
Hamilton teaches a method of managing route resources “by generating routes in an open and dynamic market that sets variable pricing,” including further comprising: soliciting a request from one or more operators to be paired with the finalized route; receiving, from a selected operator of the one or more operators, a bid for the finalized route; and in response to determining that the selected operator satisfies a condition threshold for operating the finalized route: pairing the finalized route with the selected operator (see Hamilton, Abstract, paragraphs 3-15, regarding “receiving a plurality of constraints on the route, wherein the plurality of constraints includes a first set of one or more constraints specified by the user and a second set of one or more constraints specified by a supplier (operator) of the (finalized) route” and “retrieving (soliciting) one or more current (operator) bids on one or more other routes related to the one or more proposed routes based on predefined (condition threshold) criteria”, whereby “receiving a bid from the user to purchase a selected proposed route of the one or more (operator) proposed routes”, for example, is accepted, then a pairing of a finalized route with the selected operator is determined).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the method for transporting passengers in a region to an event of combined Thangaraj and Barker to further comprise the open market bidding for route transportations services method of Hamilton because this integration of bidding by both consumer and producer (supplier) in the exchange (bartering) of goods and services, for example, route commerce, in an open market benefits society as whole since consumers are offered best pricing options to choose from while enabling producer (suppliers) to compete and are incentivized to offer best quality and/or fair value in order to secure compensation (economic value).

Regarding claim 7, modified Thangaraj and Barker combined, teaches the method of claim 6 including wherein, subsequent to pairing the finalized route with the selected operator, the method further comprises: receiving updated bid data from the selected operator; and adjusting the finalized route based upon the updated bid data (see Hamilton, figures 1 and 2B, paragraphs 3-15, 21, and 41-42, regarding “step 220, the user completes the transaction by purchasing the selected (finalized) route. By purchasing the selected route, the user is authorized to use the selected route (e.g., travel along the selected route in a vehicle)”, and “step 222, route request processing engine 108 (see FIG. 1) stores the selected route by modifying (adjusting) the model of available routes 114 (see FIG. 1) based on the newly purchased (finalized) route indicated by the (updated) bid (data) accepted (received) in step 220”).

Regarding claim 8, modified Thangaraj and Barker combined, teaches the method of claim 6 including wherein, in response to determining that the selected operator does not satisfy the condition threshold for operating the finalized route: preventing the selected operator from being paired with the finalized route (see Hamilton, figures 1 and 2A, paragraphs 3-15, 21, and 39, regarding “inquiry step 216, if the user does not find the proposed route(s) and/or pricing of the proposed route(s) (of the selected operator) to be acceptable (satisfy a condition threshold) based on user-defined criteria, then the No branch of step 216 is taken and the user modifies one or more of the constraints 110 (see FIG. 1) in step 218”, and thus, for example, preventing the selected operator from being paired with the finalized route).

Regarding claim 13, combined Thangaraj and Barker teaches the method of claim 9, except further comprising: soliciting a request from one or more operators to be paired with the finalized route; receiving, from a selected operator of the one or more operators, a bid for the finalized route; and in response to determining that the selected 
Hamilton teaches a method of managing route resources “by generating routes in an open and dynamic market that sets variable pricing,” including further comprising: soliciting a request from one or more operators to be paired with the finalized route; receiving, from a selected operator of the one or more operators, a bid for the finalized route; and in response to determining that the selected operator satisfies a condition threshold for operating the finalized route: pairing the finalized route with the selected operator (see Hamilton, Abstract, paragraphs 3-15, regarding “receiving a plurality of constraints on the route, wherein the plurality of constraints includes a first set of one or more constraints specified by the user and a second set of one or more constraints specified by a supplier (operator) of the (finalized) route” and “retrieving (soliciting) one or more current (operator) bids on one or more other routes related to the one or more proposed routes based on predefined (condition threshold) criteria”, whereby “receiving a bid from the user to purchase a selected proposed route of the one or more (operator) proposed routes”, for example, is accepted, then a pairing of a finalized route with the selected operator is determined).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the method for transporting passengers in a region to an event of combined Thangaraj and Barker to further comprise the open market bidding for route transportations services method of Hamilton because this integration of bidding by both consumer and producer (supplier) in the exchange (bartering) of goods and 

Regarding claim 14, modified Thangaraj and Barker combined, teaches the method of claim 13 including wherein, subsequent to pairing the finalized route with the selected operator, the method further comprises: receiving updated bid data from the selected operator; and adjusting the finalized route based upon the updated bid data (see Hamilton, figures 1 and 2B, paragraphs 3-15, 21, and 41-42, regarding “step 220, the user completes the transaction by purchasing the selected (finalized) route. By purchasing the selected route, the user is authorized to use the selected route (e.g., travel along the selected route in a vehicle)”, and “step 222, route request processing engine 108 (see FIG. 1) stores the selected route by modifying (adjusting) the model of available routes 114 (see FIG. 1) based on the newly purchased (finalized) route indicated by the (updated) bid (data) accepted (received) in step 220”).

Regarding claim 18, combined Thangaraj and Barker teaches the method of claim 15, except wherein the change in status of the tentative route includes at least one of the following: the tentative route is paired with at least one selected operator; a selected passenger of the passengers requests the tentative route; or receiving a payment for the selected passenger to travel along the tentative route.
(see Hamilton, Abstract, paragraphs 3-15, regarding “receiving a plurality of constraints on the route, wherein the plurality of constraints includes a first set of one or more constraints specified by the user and a second set of one or more constraints specified by a supplier (operator) of the (finalized) route” and “retrieving (soliciting) one or more current (operator) bids on one or more other routes related to the one or more proposed routes based on predefined (condition threshold) criteria”, whereby “receiving a bid from the user to purchase a selected proposed route of the one or more (operator) proposed routes”, for example, is accepted, then a pairing of a (tentative) route with the selected operator is determined, and therefore the tentative route is paired with at least one selected operator).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the method for establishing a finalized route for transporting passengers throughout a region to an event of combined Thangaraj and Barker to further comprise the open market bidding for route transportations services method of Hamilton because this integration of bidding by both consumer and producer (supplier) in the exchange (bartering) of goods and services, for example, route commerce, in an open market benefits society as whole since consumers are offered 

Regarding claim 20, combined Thangaraj and Barker teaches the method of claim 15, except further comprising: soliciting a request from one or more operators to be paired with the finalized route; receiving, from a selected operator of the one or more operators, a bid for the finalized route; and in response to determining that the selected operator satisfies a condition threshold for operating the finalized route: pairing the finalized route with the selected operator.
Hamilton teaches a method of managing route resources “by generating routes in an open and dynamic market that sets variable pricing,” including further comprising: soliciting a request from one or more operators to be paired with the finalized route; receiving, from a selected operator of the one or more operators, a bid for the finalized route; and in response to determining that the selected operator satisfies a condition threshold for operating the finalized route: pairing the finalized route with the selected operator (see Hamilton, Abstract, paragraphs 3-15, regarding “receiving a plurality of constraints on the route, wherein the plurality of constraints includes a first set of one or more constraints specified by the user and a second set of one or more constraints specified by a supplier (operator) of the (finalized) route” and “retrieving (soliciting) one or more current (operator) bids on one or more other routes related to the one or more proposed routes based on predefined (condition threshold) criteria”, whereby “receiving a bid from the user to purchase a selected proposed route of the one or more (operator) proposed routes”, for example, is accepted, then a pairing of a finalized route with the selected operator is determined).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the method for establishing a finalized route for transporting passengers throughout a region to an event of combined Thangaraj and Barker to further comprise the open market bidding for route transportations services method of Hamilton because this integration of bidding by both consumer and producer (supplier) in the exchange (bartering) of goods and services, for example, route commerce, in an open market benefits society as whole since consumers are offered best pricing options to choose from while enabling producer (suppliers) to compete and are incentivized to offer best quality and/or fair value in order to secure compensation (economic value).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

December 3, 2021